Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-14 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/21 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged.   


Response to Arguments
Regarding subject matter eligibility, the claim as a whole integrates the abstract idea into a practical application.  Examiner submits that the limitation, “performing the cleaning operation, by the autonomous cleaner, only the identified cleanable areas among the plurality of cleaning target areas to be cleaned by the autonomous cleaner”  when combined with the remaining additional elements, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
Applicant’s arguments with respect to the newly added limitations have been fully considered but are moot in view of reevaluation of Angle (See Updated 102 Rejection).

    PNG
    media_image1.png
    228
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    808
    media_image2.png
    Greyscale

Examiner responds in Claims 1, 13, and 14- under BRI, “to be individual cleaned” is interpreted as “will become cleaned.”
Examiner responds under BRI, “non-cleanable areas” is interpreted as “already cleaned”


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

   
Claims 1-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Angle (21014/0207282)  

Regarding Claim 1, Angle discloses: 
A cleaning support method for a cleaning system including an autonomous cleaner that performs a cleaning operation, and a cleaning support device having a processor, a display, and a memory, the cleaning support device supports a cleaning operation performed by the autonomous cleaner in a predetermined space, the method comprising: (0017, 0107, 0157 – smart phone, processor, routines) 
obtaining, by the processor, an electronic floor plan of the predetermined space, the predetermined space being a cleaning range of the autonomous cleaner; (Figure 5-7, Figure 4 (10), Figure 21, 0076, 0149 – actual household floorplan; 0146-0159 – area of 3 Zones) 
obtaining, by the processor, person-present position information indicating a position of a person in the predetermined space (Figure 4- “P” mobile device as applied to Figure 7 would be in both Zones A and B; 0076 - The defined zones A-C…may be open concept areas that blend together without a wall division) 
 (0146-0159 – area of 3 Zones; Under BRI, “to be individual cleaned” is interpreted as “will become cleaned”)
determining, by the processor and based on the person-present position information, a person-present cleaning target area, among the plurality of cleaning target areas, occupied by the person; (Figure 4- “P” mobile device as applied to Figure 7 would be in both Zones A (kitchen) and B (living room); 
0076 - Zone A being a kitchen, Zone B being a living room and Zone C being a bedroom.  The defined zones A-C may be dived by walls or may be open concept areas that blend together without a wall division) 
determining, by the processor, adjacent cleaning target areas that surround the person-present cleaning target area, each of the adjacent cleaning target areas being vacant and unoccupied by the person (Figure 4, Figure 7 – Zones A (kitchen) areas surrounding the person; and Zone B (living room) areas surrounding the person) 
identifying, by the processor and among the plurality of cleaning target areas to be cleaned by the autonomous cleaner, both the person-present cleaning target area that is occupied by the person and the adjacent cleaning target areas that are vacant and unoccupied, as non- cleanable areas (Figure 7 – Zones A (kitchen) and Zone B (living room) – showing different map and “done” (as non-cleanable areas);  Under BRI, “to be individual cleaned” is interpreted as will become cleaned, “non-cleanable areas” is interpreted as “already cleaned”)
 (Zone C (bedroom) – showing different map and “working” (as cleanable areas)
displaying, on the display, the non-cleanable areas and the cleanable areas among the plurality of cleaning target areas to be cleaned by the autonomous cleaner, 
(Examiner notes language after to is directed to “intended use” and given limited patentable weight; (Figure 7 – Zones A (kitchen) and Zone B (living room) – showing different map and “done” (as non-cleanable areas); (Zone C (bedroom) – showing different map and “working” (as cleanable areas))
and performing the cleaning operation, by the autonomous cleaner, only the identified cleanable areas among the plurality of cleaning target areas to be cleaned by the autonomous cleaner (Figure 7, 0159 –Zone C (bedroom) (working) being cleaned; Zones A (kitchen) and Zone B (living room) (completed) not being cleaned
 
Regarding Claim 2, Angle discloses: 
 The cleaning support method according to Claim 1, further comprising:
receiving on an input, among the displayed cleanable areas and the non- cleanable areas, a selection of an area to be cleaned by the autonomous cleaner;
and when the area selected to be cleaned corresponds to the cleanable areas, outputting area selection information indicating the selected cleanable area.  
	(Under BRI-everything after “when” does not occur;
(Figure 8-9, Figure 10-11 - scheduling within Occupancy Database;  
0179- In another embodiment, or in an invention disclosed herein, an end user, presented with the occupancy opportunities may schedule activity of the robot in different ways, such as the following: [0180] (1) Requesting the system (hub 110, robot 200, or either) to advantageously schedule household cleaning 
automatically in the best times available; [0181] (2) Selecting times within 
the presented occupancy, and/or overriding suggestions from the auto-scheduler;  [0182] (3) Adding schedule elements even when the home is occupied, for other needs; or [0183] (4) Tuning room to room coverage, to designate rooms or areas for specific attention on a specific day. [0184] This embodiment, or an invention disclosed herein, may use interactive user interface elements in a mobile device application. 
 [0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 3, Angle discloses: 
 The cleaning support method according to Claim 2, further comprising:
when the area selected to be cleaned corresponds to the non-cleanable areas, outputting, notification information to notify that the autonomous cleaner cannot clean the area selected to be cleaned. 
(Under BRI-everything after “when” does not occur;
 [0180] (1) Requesting the system (hub 110, robot 200, or either) to advantageously schedule household cleaning automatically in the best times available; [0181] (2) Selecting times within the presented occupancy, and/or overriding suggestions from the auto-scheduler;  (3) Adding schedule elements even when the home is occupied, for other needs; or [0183] (4) Tuning room to room coverage, to designate rooms or areas for specific attention on a specific day.
[0176] In an example of data collection and communications message flow, the hub 110 may, over the course of a week or longer, survey the local household 
and identify traffic patterns, with the goal of aligning cleaning schedules of 
the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., 
anomalies removed, etc.) and stored in an occupancy database. 
 [0177] The occupancy database may be retained by the hub 110, or 
communicated to the mobile robot 200.  In general, it is advantageous to keep 
small data sets such as this on the mobile robot 200 itself because wireless 
communications in the home may be interrupted, noisy, or of varying strength 
throughout a large household. 
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 4, Angle discloses: 
The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, stay time information indicating stay time of the person in the person-present cleaning target area; (0047 - the mobile robot monitors 
and learns one or more occupancy patterns or schedules over a period or periods 
of time and sets a target completion time based on a learned occupancy
schedule)
0176 - survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database.
displaying, by the display, the stay time in the person-present cleaning target area based on the obtained stay time information. (0185, Figure 10-11 –as reflected in Occupancy Database;
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 5, Angle discloses: 
The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, stay time information indicating stay time of the person in the person-present cleaning target area; (0047 - the mobile robot monitors 
and learns one or more occupancy patterns or schedules over a period or periods of time and sets a target completion time based on a learned occupancy
schedule;
0176 - survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database.
displaying, by the display, the person-present cleaning target area (Figure 7 – displaying all Zones;
0176, 0185, Figure 11 –  reflected in Occupancy Database;
0176 - survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database. 
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)
displaying the stay time of the person corresponding to the obtained stay time information. (0185, Figure 10-11 – as reflected in Occupancy Database)
(0176- In an example of data collection and communications message flow, the hub 110 may, over the course of a week or longer, survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s). The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database.
[0185] As depicted in FIGS. 10 and 11, when the end user activates the user interface element on a mobile device 300, the application executes a graphical representation of the occupancy database 400 and displays the same.  In a modification within this graphical representation 400, a second graphical representation of user selected times 405a-405e within the occupancy database is successively displayed or overlayed.)

Regarding Claim 7, Angle discloses: 
The cleaning support method according to Claim 1, wherein the person-present cleaning target area includes a first person-present cleaning target area, and
a second person-present cleaning target area that is different from the first person-present cleaning target area, wherein the adjacent cleaning target areas include a first adjacent cleaning target area adjacent to the first person- present cleaning target area, and a second adjacent cleaning target area adjacent to the second person-present 0076 - The defined zones A-C…may be open concept areas that blend together without a wall division; Figure 4 shows the mobile device and areas directly near it are in both Zones A and B; 
the person-present areas would be the areas directly around the mobile device within A (first person-present cleaning target area), and B (second person-present cleaning target area), and the adjacent cleaning target areas would be the areas moving away from the mobile device within A (first adjacent cleaning target area) and B (second adjacent cleaning target area)) 
and wherein, when the first adjacent cleaning target area and the second adjacent cleaning target area partially overlap one another, overlapping portions including a first portion of the first adjacent cleaning target area and a first portion of the second adjacent cleaning target area that overlap one another, and non-overlapping portions including a second portion of the first adjacent cleaning target area and a second portion of the second adjacent cleaning target area that do not overlap, the overlapping portions and the non- overlapping portions are displayed differently to be distinguishable from one another. (Examiner notes under BRI, everything after “when” does not occur; 
0076, Figure 4 – the areas moving away from mobile device but still within “blended together” portion of A and B would overlap; the areas moving away from mobile device but outside of “blended together” portion of A and B would not overlap;  
in Figure 7, 0159 – the “open spaces” in maps of A and B (within blended together portion), are displayed differently than the physical items in each of maps A and B (outside of the blended together portion))

Regarding Claim 8, Angle discloses: The cleaning support method according to Claim 1, wherein the person-present cleaning target area includes a first person-present cleaning target area, a second person-present cleaning target area that is different from the first person-present cleaning target area, (Figure 4 shows the mobile device is in both Zones A and B)
a third person-present cleaning target area that is different from the first person-present cleaning target area and the second person-present cleaning target area (Figure 21 – mobile device in Zone C)  wherein the adjacent cleaning target areas include a first adjacent cleaning target area adjacent to the first person- present cleaning target area, a second adjacent cleaning target area adjacent to the second person-present cleaning target area, and a third adjacent cleaning target area adjacent to the third person- present cleaning target area, (0076 - The defined zones A-C…may be open concept areas that blend together without a wall division; 
the adjacent cleaning target areas would be the areas moving away from each of the mobile devices)
and wherein, when the first adjacent cleaning target area, the second adjacent cleaning target area and the third adjacent cleaning target area partially overlap one another, overlapping portions including the first portion of the first adjacent cleaning target area, the first portion of the second adjacent cleaning target area, and the first . (Under BRI everything after when does not occur;   0076 - The defined zones A-C…may be open concept areas that blend together without a wall division.   In Figure 7, 0159 –the “open spaces” in each of the maps adjacent to each of the physical items, would each be in different positions of each map; the open spaces between all 3 Zones would be in a different position of the map from the open spaces between 2 of the Zones) 

Regarding Claim 9, Angle discloses:  The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, position information indicating a current position of the autonomous cleaner in the predetermined space;  generating, by the processor, routes for the autonomous cleaner to travel from the current position to each of the plurality of cleaning target areas, based on the obtained position information; 
0046(middle) – pose (position); path planning and trajectory sequences (routes)      
“…The mobile robot further includes a localizing circuit,with at least one localizing sensor that observes sensor readings from objects within the household, for determining a current pose (current position) of the mobile robot with reference to the observed objects (e.g., coordinates, features, landmarks, fiducials, and/or beacons), the processor executing a plurality of routines. The plurality of routines include, a navigation routine (e.g., path planning as discussed herein, including one or more of coverage patterns such as boustrophedon rows, perimeter and area discovery patterns such as wall and/orobstacle following or skirting patterns, systematic error safeguards such as random bounce and other randomizations, and point-to-point or Zone-to-Zone trajectory sequences to travel quickly to/from or among origin/dock/evacuation station/starting position and sortie? excursion or mission destinations) which commands the driven wheels to move the robot about the household…”) 
See Also 0122- … In some embodiments, or in an invention disclosed
herein or preceding, the multiplicity of accessible two dimensional locations is a set of X, Y co-ordinates (a localization or “location') or X, Y, theta co-ordinates (a “pose') reflecting a location on the floor of a household 20 not occupied by some
obstacle, and/or a set of the accessible locations or poses or location cells recorded in an occupancy grid. In this case, the occupancy grid or free floor space can optionally be used by the processor 221 to conduct path planning, i.e., sequencing different trajectories to avoid obstacles, and command the
driven wheels 232 to move about the free floor space. Path planning may be substantially direct (e.g., the shortest or fastest path, optionally using path planning algorithms such as variants of Dijkstra's, A* or D* algorithms); sampling
oriented (e.g., taking some number of samples—e.g., 5-20 on a path over a number of minutes, optionally using path planning algorithms where the constraint is a distributed sample set and not the shortest of fastest path, or roaming and/or random); or area coverage oriented (e.g., taking a larger number of samples—e.g. 20-100 in a manner that assigns each sample to a location, optionally topologically…)
changing, by the processor, when the person-present cleaning target area or one of the adjacent cleaning target areas is included on a route from the current position of the autonomous cleaner to a particular cleaning target area corresponding to one of the cleanable areas, the one of the cleanable areas corresponding to the particular cleaning target area to a non-cleanable area (Under BRI-everything after “when” does not occur; Figure 7 – a  Zone reaching “Done” after a cleaning (Zone does not need to be cleaned))

Regarding Claim 10, Angle discloses: The cleaning support method according to Claim 1, further comprising:
managing, by the processor, cleaning history information of the autonomous cleaner regarding each of the plurality of cleaning target areas; and displaying, on the display, each of the cleanable areas in accordance with elapsed time from its last cleaning time, based on the cleaning history information regarding each of the plurality of cleanable areas. (Figure 7, 0147-0154 –map of cleaned areas is built while cleaning them; each room (figure 7) is based on map from past cleaning; 
0147- a household mobile robot 200 for “coverage' missions (sweeping,
vacuuming, mopping, spreading fluid, and/or any combination of these) uses a Suitable technique or techniques, in some embodiments, or in an invention disclosed herein, “Simultaneous Localization and Mapping' (SLAM) techniques, to generate a map of the Surface being, for example, vacuumed. There are various techniques, and various maps that may be generated. Maps may be topological, Cartesian, polar, representational, probabilistic, or other, and/or may track walls, obstacles, open spaces, fiducials, natural features, "occupancy', or other map features.  
0150 3) For a coverage robot 200, areas over which the robot 200 has already traveled have been simultaneously covered (usually cleaned or vacuumed), and the covered area may be graphically represented as an irregular area within the complete map:
0151. 4) A ratio or other comparison between the covered area and the complete map can be calculated as a percentage or other representation of partial completeness,
0152 5) Specific physical items, such as a hub or gateway device (e.g., hub 110) or a robot dock (dock 140) or wirelessly networked automation device 126, 128, 129, may be located within and represented within the complete map if the robot 200 or another device hosting the complete map receives a localization for Such items within the complete map; 
0153. - 6) Meaningful subdivisions of the complete map may be assigned based on analysis or user input. For example, a leftmost third of the complete map may be designated as corresponding to a kitchen area, a middle section as a living room, and so on. These room identities may be stored as Sub-areas or Sub-divisions, as transition lines from one Subdivision to another, as localized markers within the complete map, or the like.
0154) In the first aspect, the autonomous mobile robot 200 may be provided with sufficient SLAM capability to build a progressively improving map at the same time as it covers (e.g., cleans) within this map, as well as Sufficient connectivity to transmit map data (e.g., entire sets of map data, simplified representations of map data, or abstractions of map data). For example, this could include: a processor; a set of sensors collecting and/or calculating range and bearing data from environmental features (including natural landmarks, placed landmarks, and/or walls and obstacles); a map database including at least one progressively improving map; a coverage database including data representing the covered area within the progressively improving map; and a wireless transmitter or transceiver.)

Regarding Claim 11, Angle discloses:  The cleaning support method according to Claim 1, further comprising:
obtaining, by the processor, position information indicating a current position of the autonomous cleaner in the predetermined space;  generating, by the processor, routes for the autonomous cleaner to travel from the current position to each of the plurality of cleaning target areas, based on the obtained position information; 
0046(middle) – pose (position); path planning and trajectory sequences (routes)      
“…The mobile robot further includes a localizing circuit,with at least one localizing sensor that observes sensor readings from objects within the household, for determining a current pose (current position) of the mobile robot with reference to the observed objects (e.g., coordinates, features, landmarks, fiducials, and/or beacons), the processor executing a plurality of routines. The plurality of routines include, a navigation routine (e.g., path planning as discussed herein, including one or more of coverage patterns such as boustrophedon rows, perimeter and area discovery patterns such as wall and/orobstacle following or skirting patterns, systematic error safeguards such as random bounce and other randomizations, and point-to-point or Zone-to-Zone trajectory sequences to travel quickly to/from or among origin/dock/evacuation station/starting position and sortie? excursion or mission destinations) which commands the driven wheels to move the robot about the household…”) 
See Also 0122- … In some embodiments, or in an invention disclosed
herein or preceding, the multiplicity of accessible two dimensional locations is a set of X, Y co-ordinates (a localization or “location') or X, Y, theta co-ordinates (a “pose') reflecting a location on the floor of a household 20 not occupied by some
obstacle, and/or a set of the accessible locations or poses or location cells recorded in an occupancy grid. In this case, the occupancy grid or free floor space can optionally be used by the processor 221 to conduct path planning, i.e., sequencing different trajectories to avoid obstacles, and command the
driven wheels 232 to move about the free floor space. Path planning may be substantially direct (e.g., the shortest or fastest path, optionally using path planning algorithms such as variants of Dijkstra's, A* or D* algorithms); sampling
oriented (e.g., taking some number of samples—e.g., 5-20 on a path over a number of minutes, optionally using path planning algorithms where the constraint is a distributed sample set and not the shortest of fastest path, or roaming and/or random); or area coverage oriented (e.g., taking a larger number of samples—e.g. 20-100 in a manner that assigns each sample to a location, optionally topologically…)
displaying, on the display, each of the cleanable areas in accordance with distance of the routes. (Figure 7, 0159 – showing the robot has already cleaned each of the rooms) 

Regarding Claim 12, Angle discloses: 
The cleaning support method according to Claim 1, further comprising:
identifying, by the processor, adjacent areas for each of the plurality of cleaning target areas; (Figure 7, 0076 – A, B, and C each adjacent areas of the other; 
“The structure 10 defines a living space 20, or interior space, which may be subdivided (physically, spatially and/or functionally) into one or more defined Zones (e.g., Zones A-C) and, in embodiments, or in an invention disclosed herein, the Zones correspond to rooms in the living structure 10, Such as Zone A being a kitchen, Zone B being a living room and Zone C being a bedroom. The defined Zones A-C may be dived by walls or may be open concept areas that blend together without a wall division…
0153- 6) Meaningful subdivisions of the complete map may be assigned based on analysis or user input. For example, a leftmost third of the complete map may be designated as corresponding to a kitchen area, a middle section as a living room, and so on. These room identities may be stored as Sub-areas or Sub-divisions, as transition lines from one Subdivision to another, as localized
markers within the complete map, or the like.
for each of the plurality of cleaning target areas, calculating, by the
processor, a number of times that a cleaning target area is identified as one of the adjacent areas for another cleaning target area;  (Figure 7, 0153 – on the map, each of A, B, and C, are adjacent to the two others) 
 	displaying, on the display, each of the cleanable areas in accordance with the calculated number. (Figure 7-each adjacent to the other two areas)

Claims 13-14 stand rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 15, Angle discloses: The cleaning support method according to Claim 1, wherein the plurality of cleaning target areas being areas within the predetermined space that are available to be cleaned but not yet been cleaned by the autonomous cleaner.  (0038(bottom) – for a first coverage mission, the rooms were not yet cleaned, while available to be cleaned;  
…In addition or in the alternative, because the mobile robot may make multiple runs throughout a space and complete a same or similar room coverage mission more than once, covering one or more room or rooms in each run, the mobile robot is able to heuristically compare and aggregate readings over time, correct outlier readings, determine and improve confidence scores, e.g., “learn how long it takes to clean each room on an individual sortie and how long it takes to clean multiple rooms in the space, including transition times there between and battery charging times between multi-sortie missions.
See Also 0192, Figure 16- the rooms may be cleaned in a recurring schedule)

Regarding Claim 16, Angle discloses:  The cleaning support method according to Claim 1, wherein the person- Appl. No. 15/897,433Attorney Docket No. P53912present cleaning target area and each of the adjacent cleaning target areas that are vacant and unoccupied share a common border.  
(Figure 4 - “P” mobile device as applied to Figure 7 is in A (kitchen) and B (living room);  Both P, and the adjacent areas to P in Zones A (kitchen) and B (living room) (above and underneath P)- lie on the same edge (shared border area) of Zones A and B)  

Regarding Claim 17, Angle discloses: The cleaning support method according to Claim 16, wherein the adjacent cleaning target areas that are vacant and unoccupied identified as the non-cleanable areas have not yet been cleaned by the autonomous cleaner during an operation session of the autonomous cleaner.
(0038 – for a first coverage mission, the rooms were not yet cleaned
“In addition or in the alternative, because the mobile robot may make multiple runs throughout a space and complete a same or similar room coverage mission more than once, covering one or more room or rooms in each run, the mobile robot is able to heuristically compare and aggregate readings over time, correct outlier readings, determine and improve confidence scores, e.g., “learn how long it takes to clean each room on an individual sortie and how long it takes to clean multiple rooms in the space, including transition times there between and battery charging times between multi-sortie missions.
See Also 0192, Figure 16- the rooms may be cleaned in a recurring schedule) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angle in view of Matsumoto (2016/0104174).

Regarding Claim 6, Angle discloses:  The cleaning support method according to Claim 5. While Angle discloses: obtaining, by the processor, stay time information indicating stay time of the person in the person-present cleaning target area; (0047 - the mobile robot monitors and learns one or more occupancy patterns or schedules over a period or periods of time and sets a target completion time based on a learned occupancy schedule;
0176 - survey the local household and identify traffic patterns, with the goal of aligning cleaning schedules of the robot 200 with unoccupied household time(s).  The data is analyzed (e.g., anomalies removed, etc.) and stored in an occupancy database.
Angle does not explicitly state:  wherein the stay time of the person is displayed in the person-present cleaning target area. Matsumoto discloses this limitation (Figure 3A-B- display of “target areas” and “staying time”; 0077 - …The staying time is expressed with the intensity of a filling color of the ellipse…;  [0180] In the activity map images that are illustrated in FIGS. 3A and 3B, the two pieces of activity information, that is, the staying time and the number of stays are visualized with the color intensity of and the size of the activity map image at the same time.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Angle’s display to include Matsumoto’s display of stay time in a target area, helping visualize stay times on a map (Matsumoto, Figure 3A-B), helping decision-making for future area monitoring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at  . 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623